Case 1:19-cr-00043-TSK-MJA Document 107 Filed 06/26/20 Page 1 of 12 PageID #: 874



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  UNITED STATES OF AMERICA,

              Plaintiff,

        v.                                 Criminal Action No. 1:19cr43
                                                (Judge Kleeh)

  ONEIL WAYNE SOUTH,

              Defendant.


                   MEMORANDUM ORDER DENYING DEFENDANT’S
                   MOTION FOR A NEW TRIAL [DKT. NO. 98]

        On May 26, 2020, Defendant Oneil Wayne South (“South” or

  “Defendant”) filed a Motion for a New Trial 1 [Dkt. No. 98].             The

  Government filed its Response on June 2, 2020 [Dkt. No. 100].            The

  Court heard argument on the motion by video on June 10, 2020 [Dkt.

  No. 101].     South raises one assignment of error in his motion.

  For the reasons discussed here, the motion is denied.

                              I.    INTRODUCTION

        Following a two-day jury trial, Defendant was found guilty of

  being an unlawful user in possession of a firearm in violation of

  18 U.S.C. §§ 922(g)(3) and 924(a)(2).         On March 3, 2020, prior to

  the jury beginning its deliberations and at the close of the


  1 On March 9, 2020, the Court ordered that any motion for new trial
  be filed by May 4, 2020 [Dkt. No. 89].         Defendant requested
  additional time by which to file a motion for new trial on May 4,
  2020 [Dkt. No. 96], and the Court extended the deadline to May 26,
  2020 [Dkt. No. 97].
Case 1:19-cr-00043-TSK-MJA Document 107 Filed 06/26/20 Page 2 of 12 PageID #: 875
  USA v. South                             Criminal Action No.: 1:19-CR-43


  Government’s evidence, South, by counsel, moved for judgment of

  acquittal pursuant to Rule 29(a) of the Federal Rules of Criminal

  Procedure [Dkt. No. 72].      Counsel for Defendant filed a memorandum

  in support of the motion [Dkt. No. 76] and the Government filed a

  written response [Dkt. No. 77].          After hearing argument from the

  parties, the Court denied the motion for judgment of acquittal on

  March 4, 2020 [Dkt. No. 78].

        That motion was based primarily on the same grounds that

  Defendant advances here.      South argues that the Court should have

  instructed the jury based on the Ninth Circuit Court of Appeals

  decision in United States v. Purdy, 264 F.3d 809, 813 (9th Cir.

  2001).   Specifically, Defendant argues that to convict a Defendant

  of a violation of 18 U.S.C. § 922(g)(3), the Government is required

  to prove (1) that the Defendant took drugs with regularity, (2)

  over an extended period of time, and (3) contemporaneously with

  his possession of a firearm.       Defendant contends that by refusing

  to require the United States to prove “a pattern and recency of

  drug use by the defendant, or that the drug use was sufficiently

  consistent, prolonged, and close in time to the possession of the

  firearm to put the defendant on notice that he qualified as an

  unlawful user of drugs under the statute,” the Court lowered the

  Government’s burden of proof [Dkt. No. 98 at 5].           South is unable

  to point the Court to any new or additional binding authority in

  support of the argument advanced in this motion other than what he

                                       2
Case 1:19-cr-00043-TSK-MJA Document 107 Filed 06/26/20 Page 3 of 12 PageID #: 876
  USA v. South                               Criminal Action No.: 1:19-CR-43


  relied upon previously for the motion for judgment of acquittal.

                               II.   APPLICABLE LAW

        Under Rule 33(a), a court may vacate any judgment and grant

  a new trial if the interest of justice so requires.           Fed. R. Crim.

  P. 33(a).   In applying Rule 33, “a trial court should exercise its

  discretion to award a new trial sparingly, and a jury verdict is

  not to be overturned except in the rare circumstance that the

  evidence weighs heavily against it.”          United States v. Smith, 451

  F.3d 209, 217 (4th Cir. 2006).

                                 III. DISCUSSION

        South claims that the jury was not provided the appropriate

  legal standard necessary for the conviction [Dkt. No. 98 at 2].

  The   parties   agree   on   the   definition    of   “unlawful   user   of   a

  controlled substance”, as the jury was instructed:

        a person who uses a controlled substance in a manner
        other than as prescribed by a licensed physician. The
        defendant must have been actively engaged in the use of
        any controlled substance(s) during the time he possessed
        the firearm, but the law does not require that he used
        the controlled substance(s) at the precise time he
        possessed the firearm.

  [Dkt. No. 82 at 10-11].        South takes issue with the next part of

  the instruction regarding inference:

        Such use is not limited to the use of drugs on a
        particular day, or within a matter of days or weeks
        before, but rather that the unlawful use has occurred
        recently enough to indicate that the individual is
        actively engaged in such conduct. An inference that a
        person is a user of a controlled substance may be drawn
        from evidence of a pattern of use or possession of a

                                         3
Case 1:19-cr-00043-TSK-MJA Document 107 Filed 06/26/20 Page 4 of 12 PageID #: 877
  USA v. South                                  Criminal Action No.: 1:19-CR-43


        controlled substance that reasonably covers the time the
        firearm was possessed.

  [Id. at 11].

        Defendant argues that the instruction given to the jury

  misstates the legal standard the Government must meet to obtain a

  conviction.     South contends that the misstatement “lowered the

  standard of what the United States was required to prove and

  utilized a definition that made it near impossible for anyone in

  Mr. South’s position to have had notice that he qualified as an

  ‘unlawful user’” [Dkt. No. 98 at 3].                   South argues that the

  definition allowed the jury to convict Defendant upon a finding

  that he actively engaged in the use of cocaine around the time he

  possessed the firearm [Id.].            Instead, Defendant asserts that the

  Government    was     required   to     prove   a   “pattern   of   prolonged   or

  consistent use,” or that “Defendant’s use of drugs was to such a

  degree as to put him on notice that he may be a member of this

  prohibited group”.

        In making the same argument to the Court in support of his

  motion for judgment of acquittal at the close of the Government’s

  evidence,     South    asked     that    the    case   be   dismissed    due    to

  insufficiency of evidence 2 [Dkt. No. 95 at 133].              Defendant argued


  2 The legal standard for consideration of a Rule 29(a) motion for
  judgment of acquittal requires the Court to view the evidence in
  the light most favorable to the Government, and a defendant who
  challenges the sufficiency of the evidence under this Rule faces
  an “imposing burden”. United States v. Martin, 523 F.3d 281, 288
                                            4
Case 1:19-cr-00043-TSK-MJA Document 107 Filed 06/26/20 Page 5 of 12 PageID #: 878
  USA v. South                                Criminal Action No.: 1:19-CR-43


  that the evidence showed that he was “in possession of something

  that might be cocaine base, that it was probably cocaine based

  [sic]”, but that there was no confirmation of that fact [Id.].

  Counsel for Defendant argued that “[o]nly on one occasion can the

  Government present solid evidence that he was under the influence

  of something, and that was after his possession of the firearm”

  [Id.].     It is South’s contention the only evidence of his drug use

  was a single drug test admitted into evidence by the Government

  which confirmed his use of a controlled substance [Id.].

        In    its    argument   against   South’s   motion   for   judgment   of

  acquittal,        the   Government   referenced   the   additional   evidence

  presented from March 8, 2019, the date of Defendant’s offense, to

  show that Defendant was an unlawful user of drugs [Dkt. No. 95 at

  133-134].      That evidence included officers having been dispatched

  to Defendant’s location after a caller’s report of suspicious

  activity outside of an apartment complex known by officers for

  drug activity [Id.].          Evidence was also presented that Defendant

  was found with a “crack pipe on him,” “crack on him,” and he

  admitted to an officer that he “smokes crack occasionally” [Id. at

  134].      The firearm at issue was recovered from South at that same



  (4th Cir. 2008) (citing United States v. Beidler, 110 F.3d 1064,
  1067 (4th Cir. 1997)); United States v. Tresvant, 677 F.2d 1018,
  1021 (4th Cir. 1982). A defendant must establish that “the record
  demonstrates a lack of evidence from which a jury could find guilt
  beyond a reasonable doubt.” Id. (citing United States v. Burgos,
  94 F.3d 849, 862 (4th Cir. 1996) (en banc)).
                                          5
Case 1:19-cr-00043-TSK-MJA Document 107 Filed 06/26/20 Page 6 of 12 PageID #: 879
  USA v. South                             Criminal Action No.: 1:19-CR-43


  time [Id.]. The Government further argued that historical evidence

  of South’s possession of crack cocaine in September 2016 and drug

  paraphernalia in September 2018, combined with evidence of a

  positive drug screen following a March 12, 2019, vehicle incident

  during which Defendant fled from law enforcement, shows that

  Defendant was an active user of drugs close in time to possession

  of the firearm on March 8, 2019 [Id.].

        Counsel for South stated during argument that the inference

  requires “more than that.      It’s not active.     I mean, it is active.

  It’s also habitually active.         It’s repeatedly active.         It’s a

  pattern of activity” [Dkt. No. 95 at 135].            Counsel also noted

  South’s demeanor with officers when questioned on March 8, 2019,

  in which he was calm, cooperative and did not appear to be under

  the influence of anything, and argued that “at best, it’s a case

  of occasional use, which isn’t active, continuous, or habitual use

  of a drug” [Id.].

        The   parties   submitted    briefs   on   Defendant’s    motion   for

  judgment of acquittal [Dkt. Nos. 76, 77].        Defendant conceded that

  the Fourth Circuit has found “the exact reach of the statute (18

  U.S.C. § 922(g)(3)) is not easy to define” [Dkt. No. 76 at 3

  (citing United States v. Jackson, 280 F.3d 403, 406 (4th Cir.

  2002))].    Counsel further stated that, to date, the Fourth Circuit

  has not expressed a specific definition or standard for the term

  “unlawful user” as used in Section 922(g)(3) [Id.].            South argued

                                       6
Case 1:19-cr-00043-TSK-MJA Document 107 Filed 06/26/20 Page 7 of 12 PageID #: 880
  USA v. South                             Criminal Action No.: 1:19-CR-43


  that the Court should use the Ninth Circuit standard utilized in

  Purdy, 264 F.3d at 813, which requires that the Government prove

  (1) the defendant took drugs with regularity, (2) over an extended

  period of time, and (3) contemporaneously with his possession of

  a firearm [Id.].

        Defendant noted that the statute requires proof of a pattern

  and recency of drug use by the Defendant or that the drug use was

  sufficiently consistent, prolonged, and close in proximity to the

  Defendant’s gun possession to put Defendant on notice that he

  qualified as an “unlawful user” under the statute [Dkt. No. 76 at

  3].   See United States v. Sperling, 400 Fed. Appx. 765, 767 (4th

  Cir. 2010) (unpublished); United States v. Edwards, 2002 U.S. App.

  LEXIS 4553 (4th Cir. 2002).          South believed the evidence was

  insufficient to be submitted to a jury.

        The Government opposed Defendant’s request for judgment of

  acquittal and relied on federal regulations for the definition of

  “unlawful user,” in 27 C.F.R. § 478.11:

        A person may be an unlawful current user of a controlled
        substance even though the substance is not being used at
        the precise time the person seeks to acquire a firearm or
        receives or possesses a firearm. An inference of current
        use may be drawn from evidence of a recent use or
        possession of a controlled substance or a pattern of use
        or possession that reasonably covers the present time,
        e.g., a conviction for use or possession of a controlled
        substance within the past year; multiple arrests for such
        offenses within the past 5 years if the most recent arrest
        occurred within the past year; or persons found through
        a drug test to use a controlled substance unlawfully,
        provided that the test was administered within the past

                                       7
Case 1:19-cr-00043-TSK-MJA Document 107 Filed 06/26/20 Page 8 of 12 PageID #: 881
  USA v. South                                   Criminal Action No.: 1:19-CR-43


         year.

  [Dkt. No. 77 at 3-4].        The Government argued that South’s position

  – that the Government must prove he used drugs over a prolonged

  and    extended     period   of    time,   and    contemporaneously     with   his

  possession of a firearm – contradicts published decisions from the

  Fourth Circuit [Id.].         See United States v. Carter, 669 F.3d 411,

  419 (4th Cir. 2012) (holding that Section 922(g)(3) “only applies

  to persons who are currently unlawful users or addicts”) (emphasis

  in original); Jackson, 280 F.3d 403 (rejecting the argument that

  to violate Section 922(g)(3), “one must be in possession of a

  controlled substance at the same time one possesses a firearm”)

  (emphasis in original).            The Government contended that it was

  sufficient to demonstrate South used crack cocaine during the time

  frame that he possessed the firearm [Dkt. No. 77 at 4].

         On   March     4,   2020,   in   arguing     jury   instructions,    South

  requested that the Court use the Ninth Circuit’s inference language

  from    Purdy   and    the   Government        requested   that   the   inference

  instruction follow the Eighth Circuit model which incorporates the

  federal regulations applicable to Section 922(g)(3) [Dkt. No. 95

  at 159-167]; See Model Crim. Jury Instr. 8th Cir. 8.18.922B (2020);

  See also United States v. Turnbull, 349 F.3d 558, 562 (8th Cir.

  2003) (finding that the district court acted within its discretion

  when it incorporated the 27 C.F.R. § 478.11 definition in its

  instructions).        Acknowledging the lack of direct Fourth Circuit

                                             8
Case 1:19-cr-00043-TSK-MJA Document 107 Filed 06/26/20 Page 9 of 12 PageID #: 882
  USA v. South                             Criminal Action No.: 1:19-CR-43


  precedent, the Court selected the instruction for the “unlawful

  user” inference that was consistent with the Eighth Circuit’s model

  jury instruction and the applicable federal regulation [Id.].

  Defendant argues that, in instructing the jury, the Court should

  have effectively ignored the Code of Federal Regulations.                  The

  Court noted the conflicting standards set forth in decisions cited

  by the parties, but determined that the jury should weigh whether

  an “unlawful user” was to be interpreted to mean an active user

  over a specific timeframe, a current user, or something else [Id.

  at 166-167].     Defendant’s objection was noted but overruled [Id.

  at 167].     The Court also denied South’s motion for judgment of

  acquittal and found the evidence presented during the Government’s

  case in chief and outlined in its response brief sufficient for

  the jury to consider [Id.].

        In the motion for new trial, South asserts that the “unlawful

  user” inference instruction requested by Defendant has been used

  in this district in the past and was not an unusual request by the

  defense [Dkt. No. 98 at 5 (citing United States v. Marsh, 1:06-

  CR-0004-IMK-JSK, Dkt. No. 64 at 20; and United states v. Springer,

  5:09-CR-0009-FPS-JES-1, Dkt. No. 91 at 16-17)].           Counsel for South

  neither offered a previously used jury instruction from this

  district to    support    the   motion   for   judgment   of   acquittal    or

  referenced one during the Court’s charge conference.            Regardless,

  the Court is not persuaded by the district jury instructions now

                                       9
Case 1:19-cr-00043-TSK-MJA Document 107 Filed 06/26/20 Page 10 of 12 PageID #: 883
  USA v. South                              Criminal Action No.: 1:19-CR-43


  referenced by Defendant because those cases, like the additional

  authority relied on by South, predate Rehaif v. United States, 139

  S. Ct. 2191, 2200 (2019).

        Here, the evidence before the jury and the Court includes the

  following from March 8, 2019:        South’s possession of a crack pipe

  and crack cocaine while present at a location known for drug

  activity and while in possession of a firearm, combined with

  South’s admission to an officer that he “occasionally uses” crack

  cocaine.    The jury also received evidence concerning a March 12,

  2019, vehicle incident involving Defendant – merely days after the

  charged offense – that showed South in possession of a new and

  different crack pipe.       Defendant also had an undisputed positive

  drug screen on that date.          Moreover, the Government presented

  historical evidence that Defendant used crack cocaine or was found

  with drug paraphernalia on two prior occasions – six months and

  two and a half years prior to March 8, 2019 – as circumstantial

  evidence of a pattern of conduct.         Accordingly, there was evidence

  from which the jury could conclude that South possessed a firearm

  on March 8, 2019, and that he was an unlawful user of crack cocaine,

  a controlled substance.

        Although South argues that his drug use was too sporadic to

  put him on notice that he could qualify as an “unlawful user” for

  purposes of the inference, the Court provided the jury with an

  instruction on the notice issue consistent with Rehaif.           The third

                                       10
Case 1:19-cr-00043-TSK-MJA Document 107 Filed 06/26/20 Page 11 of 12 PageID #: 884
  USA v. South                                   Criminal Action No.: 1:19-CR-43


  element of the offense on which the jury was instructed required

  the jury to find that “at the time of possession [of the firearm],

  the defendant knew he was an unlawful user of, or addicted to, a

  controlled substance” 3 [Dkt. No. 82 at 13].             Based on the evidence

  presented and instructions given, including the instruction on the

  elements of the offense, a rational jury could find that South was

  on   notice    he   qualified   as   an    unlawful    user   of   a   controlled

  substance.      Counsel was free to argue in closing how much weight

  the jury should give the evidence, considering the proximity in

  time between the historical incidents of Defendant’s crack cocaine

  use or possession of drug paraphernalia and the March 8, 2019,

  offense.      The Court cannot agree that the evidence weighs heavily

  against the jury’s verdict or that its instructions to the jury on

  the elements of 18 U.S.C. § 922(g)(3) and the “unlawful user”

  inference were improper such that Defendant did not receive a fair




  3 In the Court’s proposed charge, a different third element of the
  offense was proposed to the parties but was modified after
  discussion [Dkt. No. 88 at 14].     The notice element originally
  proposed was “at the time of possession [of the firearm], the
  defendant knew he was prohibited from possessing a firearm as an
  unlawful user of a controlled substance” [Id.]. Counsel for South
  agreed with the Government that for a conviction under Section
  922(g)(3), South did not have to know he was prohibited from
  possessing a firearm, but instead had to know that he was within
  the status of an unlawful user [Dkt. No. 95 at 151]. That is,
  Defendant would only have to be aware that he qualified as an
  unlawful user of drugs when he possessed the firearm [Id.]. With
  the parties in agreement, the Court’s proposed instruction was
  modified as to the third element of the offense [Id. at 151-152;
  Dkt. No. 82 at 13].
                                            11
Case 1:19-cr-00043-TSK-MJA Document 107 Filed 06/26/20 Page 12 of 12 PageID #: 885
  USA v. South                              Criminal Action No.: 1:19-CR-43


  trial.

                                 IV.   CONCLUSION

        For the reasons discussed above, the motion for a new trial

  [Dkt. No. 98] is DENIED.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to

  counsel of record and all appropriate agencies.

        DATED: June 26, 2020

                                             /s/ Thomas S. Kleeh
                                             THOMAS S. KLEEH
                                             UNITED STATES DISTRICT JUDGE




                                       12
